DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-6 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 02/08/2022 are acknowledged.  Claim 8 has been cancelled. Claims under consideration in the instant office action are claims 1-6.
 Applicants' arguments, filed 02/08/2022, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a compound of Formula I.
The closest prior art found, Lee teaches compositions comprising compounds of Formula I, such as the following Compound 323 (pg. 53, Table 1, paragraphs 0562-0564):

    PNG
    media_image1.png
    202
    403
    media_image1.png
    Greyscale


Lee also teaches that for compounds of Formula I, R2 can be H, as seen in Compound 150:

    PNG
    media_image2.png
    116
    394
    media_image2.png
    Greyscale

(pg. 31, Table 1, claim 1, paragraph 0011).
However, Lee does not teach or suggest a compound of the recited formula wherein R2 is H.
Thus, there would be no reason one skilled in the art at the time the invention was made would formulate a compound of formula I based on the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Claims 1-6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Lee/
Examiner, Art Unit 1628
/SAVITHA M RAO/Primary Examiner, Art Unit 1629